Exhibit 99.1 31 March 2010 Peak Mines Ltd., 0786244 B.C. Limited & New Gold Inc. c/o New Gold Inc. 666 Burrard Street, Suite 3110 Vancouver, British Columbia V6C 2X8 CANADA Dear Sirs Variation: Agreement for the purchase and sale of quotas This letter agreement is entered into by each of the parties to the agreement for the purchase and sale of quotas between Beadell Resources Limited, Beadell (Brazil) Pty Ltd., Beadell (Brazil 2) Pty Ltd., Peak Mines Ltd. , 0786244 B.C. Limited and New Gold Inc. dated 27 January 2010 (Sale Agreement). Interpretation Sections 1.2, 1.3, 1.6 and article 11 of the Sale Agreement are repeated in this letter agreementwith such amendments as are necessary for those repeated sections to apply to this letter agreement. Variation By this letter agreement, each of the parties to the Sale Agreement agree to vary the Sale Agreement, in accordance with section 1.8 of the Sale Agreement: 1. Replace the definition of "Financing" in section 1.1 with the following : “”Financing" means an equity financing which results in Beadell raising net proceeds of (and receiving cleared funds of) not less than A$53,865,000"; 2. In each of the definition of "Issued Beadell Shares" in section 1.1, the definition of "Minority Seller Amount" in section 1.1, section 2.1 (b)(iii), section 2.1 (c)(i) and in the third paragraph of the recitals, replace the numerals "$17,000,000" with the numerals "$16,000,000". 3. In section 2.1 (b) replace the numerals "$63,000,000" with the numerals "$53,000,000". 4. In the first paragraph of the recitals, replace the numerals "703,395,609" with the numerals "783,395,609". 5. In section 3.1 replace the reference to "3.5(f)" with "3.4(f)". 6. In section 9.7(a) replace the reference to "$2,000,000" with "$5,000,000". 7. In section 9.7(b) replace the reference to "$15,000,000" with "$10,000,000". Condition Subsequent This letter agreement shall immediately terminate and be of no further force and effect unless, on or before 5.00pm (Perth time) on the day 3 Business Days (as defined in the Sale Agreement) after the date of this letter agreement, Beadell advises the Sellers that binding applications have been received in respect of the Financing for at least A$57,000,000 in aggregate. Miscellaneous The Sale Agreement and this letter agreement shall together constitute and be read as one and the same written instrument. Except as otherwise amended by the foregoing, the provisions of the Sale Agreement shall be and continue in full force and effect and are hereby confirmed. Yours faithfully /s/ Peter Bowler Beadell Resources Limited cc:Cassels Brock & Blackwell LLP Scotia Plaza, Suite 2100, 40 King Street West TORONTO, ONTARIO M5H 3C2 CANADA 2 EXECUTED BY: BREADELL (BRAZIL) PTY LTD. BREADELL (BRAZIL 2) PTY LTD. By: /s/ Peter Bowler By: /s/ Peter Bowler Name: Peter Bowler Name: Peter Bowler Title: Director Title: Director By: /s/ Greg Barrett By: /s/ Greg Barrett Name: Greg Barrett Name: Greg Barrett Title: Company Secretary Title: Company Secretary PEAK MINES LTD. 0786244 B.C. LIMITED By: /s/ Brian Penny By: /s/ Brian Penny Name: Brian Penny Name: Brian Penny Title: Director Title: Director NEW GOLD INC. By: /s/ Brian Penny Name: Brian Penny Title: EVP & CFO
